                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  RONALD LEO, ET AL. CIVIL ACTION

  VERSUS

  JELD-WEN, INC. NO.: 16-00605-BAJ-EWD



                                        ORDER

      Before the Court is Plaintiffs' Motion for Review (Doc. 99). Plaintiffs

request that the Court review the Clerk of Court s denial of their unopposed Bill of

Costs and order the Clerk to tax the costs listed, or in the alternative, allow them to

file an amended bill of costs. Plaintiffs filed their Bill of Costs (Doc. 80) on December

6, 2018. The Clerk of Court, in its order on the Taxation of Costs (Doc. 95), denied

Plaintiffs' Bill of Costs because it did not comply with Local Rule 54(c).

      Local Rule 54(c) provides that "within 30 days after receiving notice of entry of

judgment, unless otherwise ordered by the Court, the party in whose favor judgment
                                                           \

is rendered and who claims and is allowed costs, shall serve on the attorney for the


adverse party and file with the Clerk of Court a notice of application to have the costs

taxed, together with a memorandum signed by the attorney of record stating that the

items are correct and that the costs have been necessarily incurred. The Clerk of


Court denied the taxation of costs because Plaintiffs failed to provide a signed

memorandum stating that the costs are correct and properly incurred that is signed
by the attorney of record as required by Rule 54(c), as well as 28 U.S.C. § 1924.1 A

signature in the declaration section of tlie Bill of Costs form does not suffice.

Plaintiffs must amend their Bill of Costs to include the required memorandum.

Further, Plaintiffs did not attach copies of receipts detailing each cost that was

incurred. The sum of the receipts must match the total amount of fees claimed on


Plaintiffs' Bill of Costs form.

       Accordingly,

        IT IS ORDERED that Plaintiffs' Motion for Review (Doc. 99) is DENIED

WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiffs amend their Bill of Costs with a

separate memorandum or affidavit in compliance with the local and federal rules and


provide receipts of the costs within 14 days of this Order.




                                                                 1^
                        Baton Rouge, Louisiana, this ' o—^ Jay of February, 2020.




                                                    (^
                                                JUDGE BRIAN^_JACKSON
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




1 28 U.S.C. § 1924 requires the party claiming any item of cost to attach an affidavit stating that the
item is correct and has been necessarily incurred in the case, and that the services for which fees have
been charged were actually and necessarily performed.
